Exhibit 10.3

Execution Version

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement is entered into as of September
15, 2015, is between Ranbaxy, Inc. (the “Secured Party”) and InSite Vision
Incorporated, a Delaware corporation (the “Grantor”).

RECITALS

A. Pursuant to the Secured Note dated as of September 15, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Note”),
between the Grantor and Ranbaxy, Inc., the Secured Party will extend credit to
the Grantor from time to time as described therein. Capitalized terms used
herein are used as defined in the Security Agreement dated as of September 15,
2015 (the “Security Agreement”), between the Grantor and the Secured Party
unless otherwise noted. To secure its obligations under the Note and any other
Collateral Documents, the Grantor desires to grant to the Secured Party, a
security interest in certain copyrights, trademarks, patents and patent
applications.

B. Pursuant to the terms of the Security Agreement, the Grantor has granted to
the Secured Party a security interest in all of the Grantor’s right, title and
interest, whether presently existing or hereafter acquired, in, to and under all
of the Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Note, the
Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Note, the Grantor grants and pledges to the
Secured Party a security interest in all of the Grantor’s right, title and
interest in, to and under its Intellectual Property Collateral, including
without limitation those copyrights, patents and patent applications, and
trademarks listed on Exhibits A, B and C hereto, and including without
limitation all proceeds thereof (such as, by way of example but not by way of
limitation, license royalties and proceeds of infringement suits), the right to
sue for past, present and future infringements, all rights corresponding thereto
throughout the world and all re-issues, divisions continuations, renewals,
extensions and continuations-in-part thereof.

This security interest is granted in conjunction with the security interest
granted to the Secured Party under the Security Agreement. The rights and
remedies of Secured Party with respect to the security interest granted hereby
are in addition to those set forth in the Security Agreement, the Note and other
Collateral Documents, and those which are now or hereafter available to the
Secured Party as a matter of law or equity. Each right, power and remedy of
Secured Party provided for herein or in the Security Agreement, the other
Collateral Documents or the Note, or now or hereafter existing at law or in
equity, shall be cumulative and concurrent and shall be in addition to every
right, power or remedy provided for herein and the exercise by Secured Party of
any one or more of the rights, powers or remedies provided for in this
Intellectual Property Security Agreement, the Security Agreement, the Note or
other Collateral Documents, or now or hereafter existing at law or in equity,
shall not preclude the simultaneous or later exercise by any person of any or
all other rights, powers or remedies. This Intellectual Property Security
Agreement shall constitute a Collateral Document as defined under the Security
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

GRANTOR: InSite Vision Incorporated

 

Address of Grantor:     INSITE VISION INCORPORATED InSite Vision Incorporated  
  By:   /s/ Timothy M. Ruane 965 Atlantic Avenue      

Alameda, California 94501

Attention: Timothy M. Ruane

    Name:   Timothy M. Ruane     Title:   Chief Executive Officer

[SIGNATURE PAGE TO IP SECURITY AGREEMENT]



--------------------------------------------------------------------------------

    RANBAXY, INC. SECURED PARTY: Ranbaxy, Inc.       Address of Secured Party:  
    Sun Pharmaceutical Industries Limited       Acme Plaza     By:   /s/ Kal
Sundaram Andheri Kurla Road, Andheri (East)       Mumbai, Maharashtra     Name:
  Kal Sundaram India, 400059       Facsimile: +91 22 6645 5685     Title:  
Chief Executive Officer & President Attention: Mr. Uday Baldota       Email:
uday.baldota@sunpharma.com       With copies to:       Shearman & Sterling LLP  
    599 Lexington Avenue       New York, NY 10022       Facsimile: (646)
848-5261       Attention: Patrick Flanagan       Email:
pat.flanagan@shearman.com      

[Signature Page to IP Security Agreement]